Assault with intent to rape is the offense; punishment fixed at confinement in the penitentiary for a period of not less than two nor more than ninety-nine years.
The State's evidence is in substance as follows: Eleanor Mackrell, a white woman, was assaulted at nighttime by the appellant, a negro. After she had been struck and wounded and forced to the ground with the appellant over her, he was frightened away by the approach of persons in an automobile. He was apprehended within a short time and identified by the prosecutrix. Circumstances were proved by other witnesses supporting her testimony touching the subject of identity and the assault. The transaction, as well as the circumstances proved, fully established the intent of the appellant.
The record is bare of any complaint of the rulings of the trial court during the trial. No defective theory save that arising from the presumption of innocence and of reasonable doubt is disclosed by the record.
The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.